974 So. 2d 627 (2008)
A.D., the mother, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, STATE OF FLORIDA, Appellee.
No. 4D07-3889.
District Court of Appeal of Florida, Fourth District.
February 27, 2008.
Denise E. Kistner of the Law Offices of Denise E. Kistner, P.A., Fort Lauderdale, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Fort Lauderdale, for appellee.
PER CURIAM.
We accept the State's concession of error and reverse the judgment. The record does not support the trial court's finding that the mother had been warned that she was required to appear at the continuation of the adjudicatory hearing, giving "the date, time, and location of said hearing." See § 39.801(3)(d), Fla. Stat. (2007). Without such a specific warning, she cannot be deemed to have consented to a termination of her parental rights by her non-appearance. Because the final order fails to find any other basis for termination of her parental rights, a new adjudicatory hearing will be necessary.
Reversed.
WARNER, FARMER and GROSS, JJ., concur.